Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 1 of 21 Page ID #:8




                                                            12/22/2020
                                                                 JB




                                                 2:20-cr-00625-JAK
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 2 of 21 Page ID #:9
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 3 of 21 Page ID #:10
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 4 of 21 Page ID #:11
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 5 of 21 Page ID #:12
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 6 of 21 Page ID #:13
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 7 of 21 Page ID #:14
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 8 of 21 Page ID #:15
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 9 of 21 Page ID #:16
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 10 of 21 Page ID #:17
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 11 of 21 Page ID #:18
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 12 of 21 Page ID #:19
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 13 of 21 Page ID #:20
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 14 of 21 Page ID #:21
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 15 of 21 Page ID #:22
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 16 of 21 Page ID #:23




                                                    
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 17 of 21 Page ID #:24
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 18 of 21 Page ID #:25
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 19 of 21 Page ID #:26
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 20 of 21 Page ID #:27
Case 2:20-cr-00625-JAK Document 4 Filed 12/22/20 Page 21 of 21 Page ID #:28
